The defendants, Coppersmith and Hayes, are charged with an affray, and each with making an assault upon the other with a deadly weapon. The jury found both guilty.
Upon the trial it was shown that Coppersmith struck the other defendant with a small stick, inflicting no serious damage, whereupon the latter discharged a loaded pistol at his assailant.
The court being of opinion that the superior court had no jurisdiction *Page 615 
of the offence of the said Coppersmith, as disclosed in the evidence, "dismissed the action as to him," and from this ruling the solicitor appealed.
The ruling is erroneous, since on a conviction of an offence cognizable by the court, as described in the bill of indictment, it must, upon motion of the solicitor, proceed to judgment, unless the verdict be set aside and a new trial ordered. The record shows that the defendants have, each of them, committed a criminal act within the jurisdiction of the trying court, and for which no motion in arrest of judgment could be entertained.
The order of dismissal is, therefore, erroneous and inconsistent with the record, and the state is entitled to judgment against each defendant, consequent upon the verdict as it stands.
The ruling of the court below must be reversed, and this will be certified to the end that judgment may be rendered.
Error.                                   Reversed.